IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID W. PALMER II,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0341

WASHINGTON COUNTY,
FLORIDA, A POLITICAL
SUBDIVISION OF THE STATE
OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 11, 2015.

An appeal from an order of the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

David W. Palmer II, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. See Bennett's Leasing, Inc. v. First Street Mortgage Corp.,

870 So. 2d 93 (Fla. 1st DCA 2003).

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.